            Case 2:18-cv-01649-DGC Document 101 Filed 09/09/19 Page 1 of 10




 1   Sean D. Garrison (AZ Bar No. 014436)
     E-mail: sean.garrison@bacalgroup.com
 2
     Direct Dial: 480-719-8501
 3   BACAL LAW GROUP, P.C., DBA
     BACAL & GARRISON LAW GROUP
 4   6991 East Camelback Road, Suite D-102
     Scottsdale, Arizona 85251
 5
     Fax: (480) 245-6231
 6
     Attorneys for Defendants Michael and Lauren Breus
 7
 8                        IN THE UNITED STATES DISTRIC COURT
 9                            FOR THE DISTRICT OF ARIZONA

10
       IOW, LLC, an Arizona limited liability
11     company; When Enterprises Corp, a        Case No. 2:18-cv-01649-DGC
       Delaware corporation,
12
                    Plaintiffs,                 DEFENDANTS MICHAEL AND
13                                              LAUREN BREUS’S MOTION FOR
       v.                                       RECONSIDERATION OF COURT’S
14                                              ORDER ON SUMMARY JUDGMENT
       Michael Breus and Lauren                 AS TO COUNTS V AND VI OF
15     Breus, husband and wife; Hachette Book   PLAINTIFFS’ SECOND AMENDED
       Group, Inc., a New York corporation;     COMPLAINT
16     Little, Brown And Company, a New
       York corporation,                        (Oral Argument Requested)
17
                    Defendants.
18
19
20     Michael Breus and Lauren
       Breus, husband and wife,
21
                    Counterclaimants,
22
       v.
23
       When Enterprises Corp, a Delaware
24     corporation,
25                  Counterdefendant.
26
27
             Case 2:18-cv-01649-DGC Document 101 Filed 09/09/19 Page 2 of 10




 1          Pursuant to Local Rule 7.2(g), Defendants Michael and Lauren Breus (“Breus”) move
 2   the Court to reconsider that portion of its Order [Doc #94] denying Defendants’ summary
 3   judgment motion as to Counts V and VI of the Second Amended Complaint alleging trademark
 4   infringement and unfair competition. Defendants seek reconsideration of two separate and
 5   distinct issues. First, Defendants respectfully submit the Court manifestly erred in holding
 6   that the Rogers test does not apply to Dr. Breus’s book. Second, the Court also erred in finding
 7   that there are issues of fact concerning the issue of priority as to Plaintiff When Enterprises
 8   Corp.’s (“WEC”) POWER OF WHEN trademark.
 9          (1) The Court Should Apply The Rogers Test.
10          The Court concluded that the Rogers test is inapplicable and declined to address the
11   parties’ arguments regarding the Rogers analysis. Doc # 94, p. 22. Its conclusion was based
12   on three analytical errors: (i) that the Rogers test applies only if Plaintiff’s mark “has assumed
13   cultural significance or meaning beyond its source identifying function;” (ii) that Rogers does
14   not apply to works of non-fiction; and (iii) that Defendants’ book title, as opposed to the
15   underlying work itself, is the relevant “expressive work” for evaluating whether the Rogers
16   test applies.
17          (a) The Court erred in holding that it must determine the significance of WEC’s Power
18              of When mark in order to apply the Rogers test
19          In concluding that no First Amendment rights are implicated in this case, the Court
20   relied upon Rebelution, LLC v. Perez, 732 F. Supp. 2d 883, 887–888 (N.D. Cal. 2010), which
21   held that “[P]laintiff's mark must be of such cultural significance that it has become an integral
22   part of the public's vocabulary … . [Rogers] requires the artistic relevance of defendant's use
23   to be with reference to the meaning associated with plaintiff's mark.” As a result, the Court
24   mistakenly asserted that it “must determine . . . whether Plaintiff’s mark, Power of When, has
25   assumed cultural significance or meaning beyond its source-identifying function such that
26   Defendants’ use of the mark in Dr. Breus’s book title is expressive, rather than simply
27                                                   1
            Case 2:18-cv-01649-DGC Document 101 Filed 09/09/19 Page 3 of 10




 1   commercial use or advertising for his non-fiction work.” Doc #94, p. 20. It then found that
 2   Defendants had cited no evidence that Plaintiff’s mark had “’transcend[ed] [its] identifying
 3   purpose,’ ‘enter[ed] public discourse and become an integral part of our vocabulary,’
 4   ‘assume[d] cultural significance,’ has been imbued ‘with a meaning beyond its source-
 5   identifying function,’ or ‘evinces an intent to convey a particularized message’ that ‘would
 6   [likely] be understood by those who viewed it.’” Id. at p. 21.
 7          However, the Ninth Circuit considered and rejected this very premise in Twentieth
 8   Century Fox Television v. Empire Distribution, Inc., 875 F.3d 1192, 1197-1198 (9th Cir.
 9   2017). In Twentieth Century Fox, the plaintiff had similarly argued that “that the Rogers test
10   incudes a threshold requirement that a mark have attained a meaning beyond its source-
11   identifying function.” Id. at 1197. The Ninth Circuit held there is no such prerequisite to
12   applying the Rogers test. Id. at 1198. This holding was reiterated in Gordon v. Drape
13   Creative, Inc., 909 F. 3d 257, 267 (9th Cir. 2018) (“Whether a mark conveys a meaning beyond
14   identifying a product’s source is not a threshold requirement but only a relevant consideration:
15   . . . such transcendence is not necessary to trigger First Amendment protection.”); see also 6
16   J. Thomas McCarthy, McCarthy on Trademarks & Unfair Competition § 31.144.50 (5th ed.
17   2017) (noting the Ninth Circuit’s rejection of the Court’s analysis on this issue). Accordingly,
18   whether WEC’s POWER OF WHEN trademark has any significance beyond its source-
19   identifying function does not determine whether the Rogers test applies to Dr. Breus’s book.
20   The Court was wrong when it said it must make such a determination in evaluating whether to
21   apply Rogers.
22          Furthermore, when applying the Rogers test, no reference to the Plaintiff’s mark and its
23   cultural significance or transcendence is necessary to find that the title of Dr. Breus’s book is
24   artistically relevant to his work. See Twentieth Century Fox, 875 F. 3d 1198-1199. Under the
25   first prong of the Rogers test, “[a] title may have artistic relevance by linking the work to
26   another mark, as with ‘Barbie Girl,’ or it may have artistic relevance by supporting the themes
27                                                  2
             Case 2:18-cv-01649-DGC Document 101 Filed 09/09/19 Page 4 of 10




 1   and geographic setting of the [underlying] work, as with Empire.” Id. at 1199 (bold and
 2   underline added). In the latter context, the status of the plaintiff’s mark is not a consideration.
 3   Instead, in this context the allegedly infringing title is considered only in connection with the
 4   defendant’s own work, as illustrated by the facts in Twentieth Century Fox. In that case,
 5   Twentieth Century Fox made no showing that the plaintiff’s EMPIRE RECORDS mark “had
 6   assumed cultural significance,” or held “a meaning beyond its source-identifying function;”
 7   nor was it required to do so in order to receive First Amendment protection for the title of its
 8   television show. Id. at 1198. The title was considered only in the context of the television
 9   show and found to be artistically relevant to the themes and setting of the show. Id. Similarly,
10   the title of Dr. Breus’s book is relevant to the themes, ideas and message being conveyed in
11   his book, which advises “when” people with certain chronotypes should undertake certain
12   tasks and how doing so can meaningfully change their lives. See Doc #76, p. 15 and #91, pp.
13   8-9. Indeed, Plaintiffs did not argue in their Response (Doc #83) that the title was not
14   artistically relevant to Dr. Breus’s book and therefore conceded this point.
15           The Court manifestly erred in holding that it must determine whether Plaintiff’s mark
16   assumed cultural significance or has any meaning beyond its source-identifying function. That
17   is neither a prerequisite to applying the Rogers test, nor a required showing under the Rogers
18   test.
19           (b) Works of non-fiction are subject to First Amendment protection and the Rogers test
20           The Court acknowledged that the First Amendment applies to books. Doc #94, p. 20.
21   The Rogers court stated that books are “indisputably works of artistic expression and deserve
22   protection.” Rogers v. Grimaldi, 875 F.2d 994, 997 (2d Cir. 1984). The Ninth Circuit has
23   further held that a work need not be “the expressive equal of Anna Karenina or Citizen Kane
24   to merit First Amendment protection.” See Brown v. Electronic Arts, Inc., 724 F.3d 1235,
25   1241 (9th Cir. 2013). Nevertheless, the Court held that the Rogers test does not apply to Dr.
26
27                                                   3
              Case 2:18-cv-01649-DGC Document 101 Filed 09/09/19 Page 5 of 10




 1   Breus’s book, noting that “Defendants cite no Ninth Circuit case applying Rogers to the title
 2   of a non-fiction book.” Doc #94, p. 19.
 3            Significantly, however, the only cases addressing non-fiction works cited by either
 4   party or the Court were those cases cited by Defendants, and those cases held that Rogers
 5   applied to the non-fiction works at issue (Doc #91, p. 81). The Court did not refer to these
 6   cases in its decision: Hidden City Philadelphia v. ABC, Inc., 2019 WL 1003637 (E.D. Pa. Mar.
 7   1, 2019) (Rogers test applied to non-fiction videos about historical places in Philadelphia and
 8   complaint dismissed); Rin Tin Tin, Inc. v. First Look Studios, Inc., 671 F. Supp. 2d 893 (S.D.
 9   Tex. 2009) (applying the Rogers test as to a movie based on the life story of the original Rin
10   Tin Tin and granting summary judgment to the defendant). In contrast, neither Plaintiff nor
11   the Court cited any case from any jurisdiction holding that Rogers does not apply to works of
12   non-fiction.
13            Like the cases cited by Defendants, more recent cases have also held that the Rogers
14   test applies to non-fiction works. In Brown v. Showtime Networks, __ F.3d __, 2019 WL
15   3798044 (S.D.N.Y. August 2, 2019), the court first noted that the First Amendment protects
16   works “whether fictional or non-fictional” from right of publicity tort claims. It went on to
17   apply Rogers to a documentary film about the life of Whitney Houston and dismissed the
18   plaintiff’s Lanham Act claim. See also Dickinson v. Ryan Seacrest Enterprises, Inc., 2019
19   WL 3035090 (C.D. Cal. March 26, 2019) (applying Rogers to a reality TV episode and related
20   advertising and dismissing Lanham Act claims).
21            Although Dr. Breus’s book is a work of non-fiction, it is not a mere recitation of facts.
22   Dr. Breus’s ideas are conveyed with a substantial degree of independent and creative
23   expression. Non-fiction works, including Dr. Breus’s book, are expressive works entitled to
24   First Amendment protection from Lanham Act and state unfair competition claims. The Court
25
26   1
         The page number referenced is the ECF page number.
27                                                 4
            Case 2:18-cv-01649-DGC Document 101 Filed 09/09/19 Page 6 of 10




 1   erred to the extent its decision not to apply the Rogers test is based on the fact that Dr. Breus’s
 2   book is a non-fiction book.
 3          (c) The book, not its title, is the “expressive work” at issue
 4          In declining to apply the Rogers test, the Court also refused to consider the book as a
 5   whole, including its contents, and erroneously referred to the title as the expressive work at
 6   issue. Doc #94 at pp. 20-21 and p. 22 (note 9). Whether the Rogers test should be applied is
 7   determined not by the title, but instead by whether the entire underlying work is an expressive
 8   work. If the underlying work is an expressive work, the Court must apply the Rogers test. See
 9   E.S.S. Entm't 2000, Inc. v. Rock Star Videos, Inc., 547 F.3d 1095, 1100 (9th Cir. 2008) (“Under
10   MCA Records and the cases that followed it, only the use of a trademark with ‘no artistic
11   relevance to the underlying work whatsoever ’ does not merit First Amendment protection.”)
12   (citation omitted). The Court was wrong to limit its analysis only to the book title.
13          Focusing only on the title, the Court concluded that “Defendants’ use of The Power of
14   When falls within traditional trademark concerns of consumer deception and confusion as to
15   Plaintffs’ mark, and implicates none of the First Amendment concerns that Rogers was
16   adopted to safeguard.” Doc #94, p. 21. It adopted a quote from the Rebelution case, equating
17   a book to a can of peas in the marketplace. Id. As noted above, the Rebelution decision is
18   unsound in light of the Ninth Circuit’s subsequent decision in Twentieth Century Fox.
19   Moreover, the quotes upon which the Court relies appears to have been taken out of context
20   by the Rebelution court. The Second Circuit in Rogers went on to explain that titles have a
21   hybrid function that is different from the mark for an ordinary commercial product and
22   concluded that “the expressive element of titles requires more protection than the labeling of
23   ordinary commercial products.” Rogers, 875 F.3d at 998. The Rebelution court ignored this
24   larger context and this ultimate conclusion. Contrary to the implication of the Rebelution
25   quote, book titles are not the equivalent of a can of peas or a brand of shoes. See Mattel, 296
26   F.3d at 901-902 (distinguishing titles from a shoe brand).
27                                                   5
            Case 2:18-cv-01649-DGC Document 101 Filed 09/09/19 Page 7 of 10




 1          The Ninth Circuit has also recognized that consumers do not rely upon the title of a
 2   book to identify its source in the way that they would rely upon a trademark to designate the
 3   source of ordinary commercial product: “A title is designed to catch the eye and to promote
 4   the value of the underlying work. Consumers expect a title to communicate a message about
 5   the book or movie, but they do not expect it to identify the publisher or producer.” Mattel, 296
 6   F.3d at 902. This further differentiates a book title from an ordinary consumer product and
 7   underscores why the Rogers test applies above and beyond the traditional trademark likelihood
 8   of confusion test.
 9          The Court erred in limiting its analysis to the title, refusing to consider the expressive
10   nature of the entire book, and holding that the book title falls within “traditional trademark
11   concerns.” The Ninth Circuit has explained that the reasons for treating expressive works
12   differently from other works include (1) that “they implicate the First Amendment right of free
13   speech, which must be balanced against the public interest in avoiding consumer confusion”;
14   and (2) that “consumers are less likely to mistake the use of someone else’s mark in an
15   expressive work for a sign of association, authorship, or endorsement.” Twentieth Century
16   Fox, 875 F.3d at 1196 (citing Rogers, 875 F.2d at 997-1000; and Mattel, 296 F.3d at 900, 902).
17          For all three of the foregoing reasons, the Court should reconsider its summary
18   judgment order declining to apply the Rogers test. It should apply that test and address the
19   parties’ respective arguments on the elements of that test. Where an allegedly infringing use
20   of a mark appears in the title of an expressive work, such as a book, it does not violate the
21   Lanham Act “unless the title has no artistic relevance to the underlying work whatsoever or if
22   it has some artistic relevance, unless the title explicitly misleads as to the source or the content
23   of the work.” Mattel, 296 F.3d at 902. Because WEC conceded that Dr. Breus’s title is
24   artistically relevant to his book, and Plaintiffs have admitted that Defendants did not explicitly
25   mislead consumers about the source of the book, the Court should grant summary judgment in
26
27                                                    6
            Case 2:18-cv-01649-DGC Document 101 Filed 09/09/19 Page 8 of 10




 1   Defendants’ favor under the Rogers test on Counts V and VI of the Second Amended
 2   Complaint.
 3          (2) The Court appears to have misapprehended the issue of priority as to Plaintiff’s
 4             POWER OF WHEN mark.
 5          In denying Defendants’ summary judgment motion on the issue of priority as to WEC’s
 6   POWER OF WHEN mark, the Court ruled “that an issue of fact exists regarding whether
 7   Defendants’ pre-August 2016 activities rebut Plaintiffs’ presumption of ownership.” Doc #94,
 8   p. 16. It went on to conclude that “a reasonable jury could . . . determine Defendants’ pre-
 9   registration activities . . . were not sufficiently public to identify the mark in an appropriate
10   segment of the public mind as Defendants’ mark.” Id. This conclusion results from two errors:
11   (1) Defendants do not claim any trademark rights in the title of Dr. Breus’s book; and (2)
12   ownership and priority are two distinct though related concepts.
13          Plaintiffs’ arguments, and the Court’s reasoning, involve the assertion of competing
14   trademark rights, which are not pertinent to this dispute and miss the point. The issue is not
15   which party first developed trademark rights in the POWER OF WHEN mark. Breus claims
16   no such trademark rights. The issue is not whether Dr. Breus ever acquired ownership of a
17   trademark himself but merely whether WEC can establish that it obtained ownership of its
18   POWER OF WHEN mark prior to the commencement of the alleged infringement.
19          In order to prevail on its trademark and unfair competition claims concerning its
20   POWER OF WHEN mark, WEC must establish both ownership of the mark and that it
21   acquired such ownership prior to the alleged infringement. See Sebastian Brown Prods., LLC
22   v. Muzooka, Inc., 143 F. Supp. 3d 1026, 1041 (N.D. Cal. 2015) (dismissing complaint because
23   “Plaintiff has not alleged priority of use over Defendants.”) It would be grossly unfair to
24   conclude that an activity (i.e., the naming, promotion, and distribution of a book) that began
25   in good faith before the plaintiff ever obtained a trademark could somehow become infringing
26   at a later date. Because Defendants’ adoption and use of The Power of When for his book and
27                                                  7
            Case 2:18-cv-01649-DGC Document 101 Filed 09/09/19 Page 9 of 10




 1   websites pre-date WEC’s August 28, 2016 earliest priority date, WEC cannot establish its own
 2   prior ownership of the POWER OF WHEN mark vis-à-vis the allegedly infringing acts. The
 3   Court should reconsider this portion of its summary judgment order and grant summary
 4   judgment to Defendants because WEC cannot demonstrate priority with respect to its POWER
 5   OF WHEN trademark and, therefore, Dr. Breus’s book and related promotional activities
 6   cannot be held to infringe that trademark.
 7                                         CONCLUSION
 8          The Court should reconsider its decision denying summary judgment to Defendants on
 9   Counts V and VI of the Second Amended Complaint. In concluding that the First Amendment
10   and the Rogers test are inapplicable, the Court relied primarily upon a rationale the Ninth
11   Circuit has explicitly rejected. The cultural significance/transcendent meaning of a mark is
12   not a prerequisite to the application of the Rogers test. Dr. Breus’s work is indisputably an
13   expressive work entitled to First Amendment protection here. Once the Rogers test is applied,
14   Defendants are entitled to summary judgment on Counts V and VI of the Second Amended
15   Complaint.
16          The Court should also reconsider that portion of its opinion declining to grant summary
17   judgment on the issue of WEC’s priority of rights. The issue here is not one of competing
18   trademark rights but instead merely whether WEC can establish that it owned POWER OF
19   WHEN prior to the alleged infringement. Nothing more than that. Because WEC cannot do
20   so, the Court should award summary judgment to Defendants on this issue as well.
21
     Dated: September 9, 2019
22
                                                  By:     s/Sean Garrison/
23                                                Sean D. Garrison (AZ Bar No. 014436)
24                                                E-mail: sean.garrison@bacalgroup.com
                                                  BACAL & GARRISON LAW GROUP
25                                                6991 East Camelback Road, Suite D-102
                                                  Scottsdale, Arizona 85251
26                                                Telephone: (480) 245-6230
27                                                    8
           Case 2:18-cv-01649-DGC Document 101 Filed 09/09/19 Page 10 of 10




                                               Fax: (480) 245-6231
 1
                                               Attorneys for Defendants
 2
 3
 4
                             CERTIFICATE OF FILING AND SERVICE
 5
     I certify that on September 9, 2019, I electronically transmitted the attached document to the
 6   Clerk’s Office using the CM/ECF System for filing and for transmittal of a Notice of
 7   Electronic Filing to the CM/ECF registrants listed below:

 8
     Maria Crimi Speth (mcs@jaburgwilk.com)
 9   David L. Allen (dla@jaburgwilk.com)
10   Laura Rogal (lar@jaburgwilk.com)
     Michael B. Dvoren (mbd@jaburgwilk.com)
11   Aaron K. Haar (akh@jaburgwilk.com)
     Jaburg & Wilk, P.C.
12
     3200 N. Central Avenue, 20th Floor
13   Phoenix, AZ 85012
     Attorneys for Plaintiff
14
15      /Sean D. Garrison/
     Sean D. Garrison
16
17
18
19
20
21
22
23
24
25
26
27                                                 9
